internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc intl plr-117869-00 date date legend taxpayer subsidiarie sec_1 date a b c d countries n o p q r s t individuals a b c dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement provided under sec_1_1503-2 as required by sec_1_1503-2 for the tax years ended on date a b and c to file the agreement provided under sec_1_1503-2 for the tax_year ended on date d and to file the annual certification required under sec_1 g vi for the tax_year ended on date d additional information was submitted in letters dated date and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process following a nontaxable_transaction on date a taxpayer became a publicly held company and the common parent of a consolidated_group that included subsidiarie sec_1 through each of the subsidiaries generated losses for the tax years indicated in re plr-117869-00 below and these losses were included in the consolidated tax returns of the former parent of subsidiaries subsidiary through are each a dual_resident_corporation as defined in sec_1_1503-2 subsidiary does business in countries r s and t in branch form and each branch constitutes a separate_unit within the meaning of sec_1_1503-2 and are not hybrid_entity separate units within the meaning of sec_1_1503-2 subsidiary generated losses from its operations in country n for the tax years ended on dates b and c and for the short_period ended on date a subsidiary generated losses from its operations in country o for the tax_year ended on date c and for the short_period ended on date a subsidiary generated losses from its operations in country p for the tax_year ended on date c and for the short_period ended on date a subsidiary generated losses from its operations in country q for the short_period ended on date a subsidiary generated losses for the tax_year ended on date c with respect to its branch located in country r date d was after date a for the short_period ended on date d subsidiarie sec_2 and generated losses from their operations in countries o and p respectively and subsidiary generated losses from its branches in countries r s and t individual a is the vice president of tax and financial planning for taxpayer individual b is the director of international tax for taxpayer individual c is the outside counsel for taxpayer the affidavits from these individuals describe the circumstances surrounding the failure to timely file the agreements and establish that taxpayer relied upon these individuals to timely file the agreements the i r s has not discovered or raised any issue concerning the dual consolidated losses or the need to file any agreements under sec_1_1503-2 sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i in re plr-117869-00 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the agreement and annual certification therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement provided under sec_1_1503-2 as required by sec_1_1503-2 for the tax years ended on date a b and c to file the agreement provided under sec_1_1503-2 for the tax_year ended on date d and to file the annual certification required under sec_1 g vi for the tax_year ended on date d the granting of an extension of time to file the agreements and annual certifications is not a determination that taxpayer is otherwise eligible to file the agreements and annual certifications sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the agreements and annual certifications no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to taxpayer sincerely s allen goldstein reviewer office of the associate chief_counsel international
